DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Received
The examiner acknowledges receipt of preliminary amendment filed 06/25/2020 and IDS filed 03/15/2021.
Claim 1 is amended.
Claims 7, 9-10, 12 and 16-17 are canceled.
Claims 1-6, 8, 11, 13-15 and 18-20 are pending.

Priority
This application is filed as a DIVISIONAL of 16/055,433 filed 08/06/2028, now US 10736786 B2, and which claims benefit of Chinese application 201810851056.6 filed 07/20/2018.
The claims in the current application is not derived from restriction in the parent application.   The filing of this divisional application is thus voluntary.   Therefore, the prohibition against double patenting rejections under 35 U.S.C. 121 does not apply.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, 11, 13-15 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,736,786 B2.   Although the claims at issue are not identical, they are not patentably distinct from each other because for examined claims 1-5, the flowable hemostatic paste composition in issued claims 1, 5, 4, 9-13 is the same as the examined claims 1-5.
For examined claim 6, the issued composition in issued claim 10 where the water is less than 1% is the same as the examined composition in claim 6.
For examined claim 8, the issued composition is issued claim 12 where the alkaline agent is sodium hydroxide and present at 0.1-3% is the same the examined composition in claim 8.
For examined claim 11, the issued composition in issued claim 6 has 49-55% cross-linked polysaccharide (CMC), 18-30% glycerol and 15-30% propylene glycol is the same as the examined composition in claim 11.
For examined claims 13-15; the issued compositions in issued claims 14-16 is the same composition as claimed in examined claims 13-15.
For examined claims 18-19, the method of issued claims 17 and 18 teach method of making wound dressing as is claimed in examined claims 18-19.
Issued claim 20 applies the hemostatic paste of issued claim 9 to stop bleeding.   Examined claim 20 applies the hemostatic paste of examined claim 5 to stop bleeding. In both cases, the composition is supported on a flexible absorbable sheet substrate.   Issued claims 9 and 1 contain the elements of examined claims 5, 4, 3, 2 and 1.
Thus issued claims 1-20 render examined claims 1-6, 8, 11, 13-15 and 18-20 unpatentable.   
Terminal disclaimer is required to overcome the rejection.
The following prior art cited in International search report is made of record: 
Larsen (US 20150037314 A1) teaches dry hemostatic composition in powder form that can be hydrated to spontaneously form a homogeneous paste; the powder particle size is 1000 micron (see the whole document with emphasis on the abstract, paragraph [0056]) while the powder in claim 5 is 100 micron.   Polysaccharide is one of the biopolymers that can be cross-linked (paragraph [0045]).   Larsen does not teach ratio of propylene glycol to glycerol and cross-linked polysaccharide to glycerol.
Larsen (US 2016/0158407 A1) discloses dry hemostatic composition (see the whole document, the title).   The composition is a paste (abstract, paragraphs [0002], [0029]).   The composition comprises glycerol (paragraph [0096]) and propylene (paragraph [0098]) and polyols such as di- and polysaccharides (paragraphs [0080], [0084]) and examples of polysaccharides are starch, glycogen, cellulose and chitin (paragraph [0085]).   The dry composition of Larsen is for wood healing (paragraphs [0002], [0017], [0037], [0046], [0121], [0158], [0208], [0216]-[0218] and claim 12).   Larsen does not teach ratio of propylene glycol to glycerol and cross-linked polysaccharide to glycerol.  

No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613